Case 3:19-cv-01020-NJR Document 73 Filed 07/31/20 Page 1 of 12 Page ID #435




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TRAVIS WESTON,
 #M07414,

                        Plaintiff,

 v.                                               Case No. 19-cv-01020-NJR

 JOHN BALDWIN,
 JACQUELINE LASHBROOK,
 FRANK LAWRENCE,
 LLOYD HANNA,
 HOWARD HARNER, and
 JAMES CLAYCOMB,

                        Defendants.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Travis Weston, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Menard Correctional Center (“Menard”), commenced this

action by filing a Complaint pursuant to 42 U.S.C. § 1983. The Complaint and

Supplemental Complaint allege violations of the First Amendment and Religious Land

Use and Institutionalized Persons Act (“RLUIPA”) by Defendants for (1) prohibiting

Weston from praying in accordance with his religious faith; (2) denying him participation

in religious services and observances; (3) denying him a diet in compliance with his

religious dietary restrictions; (4) implementing policies and practices that burden his

practice of religion; and (5) retaliation. (Docs. 1, 50).

       On December 27, 2019, Weston filed a motion for preliminary injunction. (Doc. 29).

He requests the Court to order Defendants to (1) restore his kosher diet, as it was before

                                         Page 1 of 12
Case 3:19-cv-01020-NJR Document 73 Filed 07/31/20 Page 2 of 12 Page ID #436




it was sabotaged and terminated; (2) allow him to participate in the work program and

be assigned to the law library as a clerk; and (3) restore his telephone and email privileges.

(Doc. 29, p. 11). The Court deferred ruling on the injunction motion to the extent that

Weston alleges denial of a diet in compliance with his religious dietary restrictions and

retaliation by staff. (Doc. 49, p. 15, Doc. 57, p. 5). 1 Defendants filed a response to the

motion on January 17, 2020, and the Court held a hearing on the motion on July 29, 2020.

                                            ARGUMENTS

    I.      Weston

         In the Complaint, Supplemental Complaint, and Preliminary Injunction Motion,

Weston alleges he is devout Muslim, and according to the dietary laws of the Islamic

faith, there are certain foods that are forbidden to eat. (Doc. 29, p. 1-2). He was approved

to be provided a kosher diet, but Defendant Hanna, the food services program manager,

purposefully diminished the nutritional value of the breakfast tray by removing the

packaged peanut butter. 2 (Id. at p. 3). Hanna also placed nonkosher items, such as boiled

eggs and texture vegetable protein (“TVP”), on his tray that had been prepared using the

same pots, pans, and other utensils used to cook nonkosher food in the kitchen. (Id.).

Weston wrote a grievance, but Hanna, without consulting a religious leader, told the

grievance officer that the boiled eggs and TVP were kosher certified. (Id. at p. 3-4). Weston




1
  The Court initially denied Weston’s request for an injunction to the extent he was requesting
reinstatement in the work program and restoration of telephone and email privileges. (Doc. 49, p. 14-15).
In its Order granting in part Weston’s motion for reconsideration, however, the Court stated it would
consider his claims of retaliation by staff at the preliminary injunction hearing. (Doc. 57, p. 5).
2 Weston claims that the Kosher breakfast had previously contained cereal, packaged peanut butter, jelly,

crackers, two apples, and powder milk. (Doc. 29, p. 3).

                                            Page 2 of 12
Case 3:19-cv-01020-NJR Document 73 Filed 07/31/20 Page 3 of 12 Page ID #437




then stopped eating the breakfast tray altogether and started trading kosher and halal

items with other inmates, which is prohibited by IDOC regulations. On June 19, 2019, he

received a notice from Defendant Claycomb, the chaplain, that his kosher diet was being

terminated because he had violated the terms of the contact by purchasing nonkosher

items from the commissary. (Id. at p. 4). Weston states that at the Menard commissary

there is no way of knowing which food items are halal or kosher certified until after the

item is purchased. (Id. at p. 3). Weston attempted to maintain his halal diet by trading

with other inmates and through the purchase of commissary items but eventually ate

prohibited food served in the inmates’ kitchen from time to time. (Id. at p. 4-5). Chaplain

Claycomb presented Weston with a new kosher diet contract on January 10, 2020, but

Weston refused to sign it because the list of permitted food items that could be purchased

from the commissary did not include certain halal certified products. He continues to not

receive halal or the alternative kosher diet trays. (Id. at p. 7).

         Following the filing of this lawsuit, Weston further alleges he has been subjected

to retaliation by staff at Menard. He has been removed from his job in food services and

barred from receiving a new job assignment, his telephone and email privileges were

suspended, and he was reassigned from a single cell for inmates with job assignments to

a small dirty cell with a cellmate. (Id. at p. 7, 10; Doc. 50, p. 5, 9).

   II.      Defendants

         Defendants first argue that Weston has failed to demonstrate reasonable

likelihood on the merits of his claims. They assert that on April 18, 2017, the warden and

chief chaplain approved Weston’s Offender Request for Religious Diet form. (Id. at p. 4).

                                          Page 3 of 12
Case 3:19-cv-01020-NJR Document 73 Filed 07/31/20 Page 4 of 12 Page ID #438




The form includes language informing inmates they are prohibited from purchasing any

food items not part of the religious diet and are prohibited from exchanging or giving

away any religious diet food or tray and from accepting or trading food from a tray other

than their approved diet tray. (Id.). Hanna, as food services program manager, reviews

commissary orders of inmates on kosher religious diets and found twenty-eight

violations on Weston’s commissary orders from February 13, 2019, through May 22, 2019.

(Id. at p. 5). Weston was involuntarily removed from his kosher diet per an incident report

citing the twenty-eight violations. Weston was informed in writing that he could reapply

to have his diet reinstated no sooner than sixty days from the date of the discontinuation.

To date, Weston has not submitted a request to have his kosher diet reinstated. (Id.).

Defendants argue that IDOC has legitimate concerns in maintaining orderly

administration of the dietary system and requiring inmates to submit a request for

religious diet is not a substantial burden on an inmate’s religious exercise. (Id. at pp. 4, 6)

(citing Cutter v. Wilkinson, 544 U.S. 709, 722 (2005)).

       Defendants further argue that there is also no merit to Weston’s claim that Hanna’s

actions substantially burdened the exercise of his religion by removing the peanut butter

from the kosher tray and serving nonkosher items. Defendant Hanna claims he is not

involved in deciding what items are made part of the kosher religious diet, which is

decided by the State of Illinois. (Id. at p. 8; Doc. 34-4, p. 1). A kosher religious diet is a

prepackaged meal that is sealed. (Doc. 34-4, p. 1). Hanna states in his declaration that

boiled eggs and TVP have been approved as kosher and replaced peanut butter on the

menu five days of the week. Peanut butter is now only served on Wednesdays and

                                        Page 4 of 12
Case 3:19-cv-01020-NJR Document 73 Filed 07/31/20 Page 5 of 12 Page ID #439




Saturdays for breakfast only. (Doc. 34-4, p. 2). All kosher trays are prepared in a special

diet room of the facility’s kitchen. Hanna states that “kosher diet items are not cooked. If

any kosher item requires heating, the items are heated while sealed.” (Id.). Eggs are boiled

using utensils marked KOSHER, washed separately, and do not have contact with

nonkosher food items. (Id.). The TVP is prepared by adding water. Defendants argue that

Weston’s concern regarding the absence of peanut butter on every kosher breakfast tray

and being replaced with boiled eggs and TVP, appears to be an inmate preference and

not a violation under RLUIPA. (Doc. 34, p. 8.). They state that Weston’s allegations are

unfounded and insufficient to establish that there has been any substantial burden on his

ability to exercise his religion by Defendants. (Id.).

       Defendants also claim that Weston cannot demonstrate a likelihood of success on

the merits of his retaliation claim against Hanna for firing him from his work assignment

in the kitchen in retaliation for filing this lawsuit. (Id. at p. 9). Hanna states that once it

was confirmed that Weston had been assigned to food services, Hanna made a request to

have Weston removed and placed in another department. (Doc. 34-4, p. 3-4). Because

there is constant interaction between the food services manager and the individuals

assigned to work in food services, Hanna states he did not believe it was a good idea for

the two to work together five days a week while Weston had a lawsuit pending against

him. (Id.).

       Normally upon an inmate’s removal from job placement, the supervisor is to

complete an evaluation explaining why the inmate needed to be removed and any reason

why the inmate should be restricted from new placement. Hanna did not complete any

                                        Page 5 of 12
Case 3:19-cv-01020-NJR Document 73 Filed 07/31/20 Page 6 of 12 Page ID #440




evaluation, and therefore, Weston should be able to receive a new job placement. (Id.).

Hanna asserts he has no role in the job placement process, and Weston would need to

follow the procedures for new placement. There is no indication that Weston has properly

requested to be reassigned as a clerk in the law library, which is his preferred assignment,

or that he is being restricted from job placement at Menard. Furthermore, Weston’s claim

that his ability to contact his family by telephone and email was suspended in retaliation

is unmerited. Defendants claim that access to the telephone and email is determined by

an inmate’s letter grade and whether the inmate has purchased minutes through the

commissary. (Doc. 34, p. 10).

       Second, Defendants argue that the motion should be denied because Weston

cannot demonstrate irreparable harm. (Doc. 34, pp. 12). Chaplain Claycomb states in his

declaration that on January 10, 2020, he informed Weston that Weston had been eligible

since of August 17, 2019, for religious diet reinstatement. (Doc. 34-6, p. 3). Claycomb

presented an Offender Request for Religious Diet form to Weston and informed Weston

that if Weston signed the form then he would facilitate its approval with the warden. (Id.).

Claycomb states that Weston replied “No, let’s just wait and see what the judge says.”

(Id.). Defendants argue that Weston has not been provided a religious diet because he has

not submitted a request for such accommodation. Weston has not followed prison

procedures in order to obtain not only accommodation for his religious diet needs, but

also for a job placement as a clerk in the law library, and now he asks for relief from the

Court. As such, Defendants argue that any alleged harm that he will suffer is not due to

their conduct, but his. (Doc. 34, p. 12).

                                        Page 6 of 12
Case 3:19-cv-01020-NJR Document 73 Filed 07/31/20 Page 7 of 12 Page ID #441




                                          ANALYSIS

       A preliminary injunction is an “extraordinary and drastic remedy” for which there

must be a “clear showing” that a plaintiff is entitled to relief. Mazurek v. Armstrong, 520

U.S. 968, 972 (1997) (quoting 11A CHARLES ALAN WRIGHT, ARTHUR R MILLER, & MARY KAY

KANE, FEDERAL PRACTICE AND PROCEDURE § 2948 (5th ed. 1995)). The purpose of such an

injunction is “to minimize the hardship to the parties pending the ultimate resolution of

the lawsuit.” Faheem-El v. Klincar, 841 F.2d 712, 717 (7th Cir. 1988). A plaintiff has the

burden of demonstrating:

                     x   a reasonable likelihood of success on the merits;
                     x   no adequate remedy at law; and
                     x   irreparable harm absent the injunction.

Planned Parenthood v. Comm’r of Ind. State Dep’t Health, 699 F.3d 962, 972 (7th Cir. 2012).

As to the first hurdle, the Court must determine whether “plaintiff has any likelihood of

success—in other words, a greater than negligible chance of winning.” AM General Corp.

v. DaimlerChrysler Corp., 311 F.3d 796, 804 (7th Cir. 2002). Once a plaintiff has met his

burden, the Court must weigh “the balance of harm to the parties if the injunction is

granted or denied and also evaluate the effect of an injunction on the public interest.” Id.;

Korte v. Sebelius, 735 F.3d 654, 665 (7th Cir. 2013). “This equitable balancing proceeds on

a sliding-scale analysis; the greater the likelihood of success of the merits, the less heavily

the balance of harms must tip in the moving party’s favor.” Korte, 735 F.3d at 665. In

addition, the Prison Litigation Reform Act provides that a preliminary injunction must

be “narrowly drawn, extend no further than necessary to correct the harm . . . ,” and “be

the least intrusive means necessary to correct that harm.” 18 U.S.C. § 3626(a)(2). Finally,

                                        Page 7 of 12
Case 3:19-cv-01020-NJR Document 73 Filed 07/31/20 Page 8 of 12 Page ID #442




pursuant to Federal Rule of Civil Procedure 65(d)(2), a preliminary injunction would bind

only the parties, their officers or agents, or persons in active concert with the parties or

their agents.

        The Court finds that Weston is not entitled to a preliminary injunction at this time,

as he has not demonstrated a likelihood of success on the merits as to his free exercise

and RLUIPA claims and has failed to show that traditional legal remedies are inadequate

and that he will suffer irreparable harm absent a Court ordered injunction as to his

retaliation claim.

   I.      First Amendment/RLUIPA

        Both the First Amendment and RLUIPA prohibit a prison from substantially

burdening a sincerely held religious belief of an inmate. See Koger v. Bryan, 523 F.3d 789,

796, 802 (7th Cir. 2008). In the context of First Amendment and RLUIPA cases, “the

likelihood of success on the merits is usually the decisive factor” in deciding a motion for

preliminary injunction. Wis. Right to Life, Inc., v. Barland, 751 F.3d 804, 830 (7th Cir. 2014).

        At the hearing, Weston testified that he is requesting to have his kosher diet tray

reinstated as it was prior to the replacement of the peanut butter with TVP and a boiled

egg. Weston alleged that the TVP and boiled eggs are not properly prepared and stored

according to the tenants of his faith, which require separate dishes to be used in preparing

certain food to prevent cross contamination. He argued that because the peanut butter is

prepackaged it is not suspectable to contamination, as it does not require further

preparation in the Menard kitchen. In support of his allegation, he submitted an affidavit

from another inmate at Menard, Jonathan Tolliver, who states that on September 19, 2019,

                                        Page 8 of 12
Case 3:19-cv-01020-NJR Document 73 Filed 07/31/20 Page 9 of 12 Page ID #443




while working in the kitchen, he witnessed pots, pans, and utensils used for special diet

trays being cleaned with the rest of the cooking items, and they were not labeled. (Doc. 68,

5). Tolliver further states in his affidavit that on that day there were not any food

supervisors around and the supervisors provided little guidance or instruction. (Id. at

p. 3). This sole affidavit, however, is not sufficient evidence to demonstrate a likelihood

of success on the merits of a RLUIPA or First Amendment claim. A fellow inmate

witnessing other inmates, who were not properly supervised, failing to follow dietary

procedures when cleaning special diet kitchen equipment in September 2019, does not

support Weston’s claim that Claycomb and Hanna intentionally sabotaged his breakfast

tray by serving nonkosher TVP and boiled eggs in 2018 and then terminated his kosher

diet tray in June 2019. Weston has also not presented any evidence to show that Hanna

had any involvement in or is authorized to select which food items are permissible for a

kosher diet tray.

       Furthermore, Weston has not demonstrated that Defendants have imposed a

substantial burden by requiring him to adhere to the religious diet guidelines in order to

obtain a kosher tray. Once his kosher diet tray was terminated, Weston does not allege

that he has been denied the opportunity to reapply to receive the kosher diet or that his

Offender Request for Religious Diet form was submitted and then denied. Rather, he

testified that when presented with a new dietary contract he did not sign it because

certain halal items that he would like to purchase at the commissary are not on the

approved list. (See Doc. 68, p. 20-21). Weston argued that he must eat halal items to adhere

to his faith. Weston testified, however, that there are items on the approved list that he

                                       Page 9 of 12
Case 3:19-cv-01020-NJR Document 73 Filed 07/31/20 Page 10 of 12 Page ID #444




may purchase from the commissary that are both halal and kosher, and there is nothing

in the record to demonstrate that he is or would be prohibited from eating the approved

halal items on the list. He may want to purchase specific additional items from the

commissary, but the inability to do so does not mean he is unable to follow his religion.

        Accordingly, Weston has not shown a likelihood of success on the merits of his

First Amendment and RLUIPA claim relating to his religious diet, and the Court need

not discuss the other requirements necessary for a preliminary injunction.

   I.      Retaliation

        At the hearing, Weston testified that in February he submitted a new contact form,

and his contacts were restored. Since that time, he has been able to email and make calls

to outside family and friends. Thus, his request for injunctive relief regarding his email

and telephone privileges is moot.

        As to the termination from his job, many of those facts remain in dispute. Hanna

claims that he called the placement officer to have Weston removed from the food

services program and reassigned but states he does not have a role in job placement at

Menard. Defendants did not provide an explanation for why Menard staff did not

reassign Weston to a new job, and he still is not working. There is also a factual dispute

over whether an evaluation was written by Hanna after Weston was removed from his

job. Weston alleges that he was informed by a counselor that an evaluation was written

and that the evaluation states that Weston did not want to work. (See Doc. 68, p. 10).

Because of this negative evaluation, Weston states he was told he could not apply for

another job for six months and once that period was over it was unlikely that he would

                                      Page 10 of 12
Case 3:19-cv-01020-NJR Document 73 Filed 07/31/20 Page 11 of 12 Page ID #445




receive another placement. Weston testified that the counselor told him she could not

provide him with a copy of the evaluation. Defendants state that there are no documents

relating to Weston’s termination or reassignment, and Hanna claims he did not write an

evaluation indicating that Weston should be restricted from new placement.

       To establish a claim of First Amendment retaliation, a plaintiff must allege that:

(1) his speech was constitutionally protected; (2) he suffered a deprivation likely to deter

free speech; and (3) his speech was a factor motivating the deprivation. Massey v. Johnson,

457 F.3d 711, 716 (7th Cir. 2006). Weston is engaged in First Amendment activity in

litigating this case, he claims he was terminated from his job and barred from further

employment because he filed this lawsuit, and Hanna’s declaration supports Weston’s

allegation that the lawsuit was a motivating factor in having him terminated from food

services. Keeping in mind that that the threshold for establishing likelihood of success is

low, Weston has shown a “better than negligible” chance of succeeding on the merits of

his retaliation claim against Hanna. Valencia v. City of Springfield, Ill., 883 F.3d 959, 966

(7th Cir. 2018) (citations omitted). But see Douglas v. Reeves, 964 F.3d 643 (7th Cir. 2020)

(stating that to show deprivation in a retaliation claim against prison staff for job

reassignment a prisoner needs to demonstrate more than subjective discontent in the new

job assignment).

       The Court finds, however, that traditional legal remedies, such as money damages

or injunctive relief at final judgment, are adequate. See Abbott Lab. v. Mead Johnson &

Co, 971 F.2d 6, 16 (7th Cir.1992). At the hearing, Weston claimed that a traditional remedy

is inadequate because the damages cannot be calculated. But any wages lost by not

                                      Page 11 of 12
Case 3:19-cv-01020-NJR Document 73 Filed 07/31/20 Page 12 of 12 Page ID #446




working while the litigation is pending may be calculated at the end of the case. See

Bedrossian v. Nw. Mem’l Hosp., 409 F.3d 840, 845 (7th Cir. 2005). A final determination on

the merits thus provides an adequate remedy at law.

        Weston also has failed to show irreparable harm. He argues that without an

injunction restoring his job, IDOC officials will continue to retaliate against him, which

would deter him from continuing to exercise his First Amendment rights. 3 (Doc. 55,

p. 14-15). Weston has not attempted to apply for job placement or demonstrated he is

being prohibited from securing a new job, so at this point, the fear of further retaliation

is speculative. See Wright v. Miller, 561 F. App’x 551, 554 (7th Cir. 2014). Accordingly,

Weston has not made the clear showing necessary to warrant this drastic remedy.

                                              DISPOSITION

        For the reasons set forth above, the Motion for Preliminary Injunction (Doc. 29) is

DENIED without prejudice.

        IT IS SO ORDERED.

        DATED: July 31, 2020


                                                          ____________________________
                                                          NANCY J. ROSENSTENGEL
                                                          Chief U.S. District Judge




3 At the hearing, Weston made the arguments that by denying him job placement in the law library, other
prisoners do not have meaningful access to help with their legal issues. The Court informed him again that
he is only entitled to assert his own rights, and the Court will only consider the alleged harms against him.
See Massey v. Helman, 196 F.3d 727, 739-40 (7th Cir. 1999). The Court further notes that it previously
determined that Weston had not adequately stated a denial of access to courts claim for “assisting others
in exercising their right of access to the court” in his Supplemental Complaint. (Doc. 57, p. 5-6) (quoting
Higgason v. Farley, 83 F.3d 807, 810 (7th Cir. 1996)).

                                             Page 12 of 12
